

115 HRES 1023 IH: Condemning Vladimir Putin’s attack on United States officials and reaffirming support for those Americans who have served their Nation.
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1023IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mr. Ted Lieu of California (for himself, Mr. Jones, and Mr. Castro of Texas) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning Vladimir Putin’s attack on United States officials and reaffirming support for those
			 Americans who have served their Nation.
	
 Whereas, on January 6, 2017, the Office of the Director of National Intelligence issued a declassified report entitled Assessing Russian Activities and Intentions in Recent US Elections;
 Whereas the Office of the Director of National Intelligence assessed that, Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. presidential election;
 Whereas the Office of the Director of National Intelligence assessed that, Russia’s goals were to undermine public faith in the US democratic process, denigrate Secretary Clinton, and harm her electability and potential presidency;
 Whereas Russian efforts to disrupt elections across Europe, undermine the rule of law, and propagate disinformation to sow discord within liberal democracies are well-documented in formal intelligence community assessments and independent academic analyses;
 Whereas, on July 13, 2018, Special Counsel Robert Mueller filed an indictment against 12 intelligence officers in the Russian Federation’s Main Intelligence Directorate of the General Staff (GRU) who are charged with executing political influence operations and cyberattacks against the United States, conspiracy to commit an offense against the United States, aggravated identity theft, and conspiracy to launder money;
 Whereas in response to the indictments against the GRU officers, Vladimir Putin suggested to President Donald J. Trump that the United States turn over various Americans, including former United States Ambassador to Russia Michael McFaul, Chief of Staff of the U.S. Helsinki Commission Kyle Parker, former Assistant Secretary of State David Kramer, and former Deputy Assistant Secretary of State for International Law Enforcement Jonathan Winer, for interrogation by Kremlin officials for unspecified crimes;
 Whereas allowing Russian authorities to interrogate current or former congressional staff for their actions conducted as a matter of official duties would result in grave harm to the ability of Members of Congress in carrying out their duties with the support of staff; and
 Whereas the false equivalence between Vladimir Putin’s baseless conspiracy theories about alleged crimes, designed to sow discord, and the thorough, meticulous work of the United States intelligence community and Department of Justice to indict Russian operatives undermines the integrity of the Office of the President and the United States legal system: Now, therefore, be it
	
 That the House of Representatives— (1)condemns Vladimir Putin’s transparent attempt to undermine the rule of law and attack individual United States officials;
 (2)calls upon the Administration to immediately and firmly reject Vladimir Putin’s proposal and demand unconditional access to the 12 Russian intelligence officials indicted for attacking the United States;
 (3)expresses steadfast support for the current and former United States officials singled out by the government of Vladimir Putin; and
 (4)reaffirms that the United States should refuse to make available any current or former diplomatic, civil servant, political appointee, law enforcement official, or member of the Armed Forces of the United States for questioning by the government of Vladimir Putin.
			